                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NATIONSTAR MORTGAGE LLC, d/b/a
 MR. COOPER, on its own behalf and on
 behalf of residential mortgage loan
 owners and trustees,                                    CIVIL ACTION
                                                         NO. 18-03798
                      Plaintiff,

           v.

 RADIAN GUARANTY INC.

                      Defendant.


                                       ORDER

      AND NOW, this 22nd day of March, 2019, upon consideration of Defendant’s

Motion to Dismiss, (ECF No. 15), Plaintiff ’s Response (ECF No. 17), and Defendant’s

Reply, (ECF No. 18), it is ORDERED that the Motion is GRANTED in part and

DENIED in part consistent with the Court’s Memorandum. Count V (unjust

enrichment) and Count VI (conversion) of the Complaint are dismissed.


                                               BY THE COURT:

                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
